Kinkade, J.,
dissenting. I can not concur in the .views of the mdjority of the court with respect to the effect of the first codicil, in so far as it makes a disposition of the remainder of the estate over and above the life estate to Mrs. Wolcott. It is an ingenious and helpful aid, in ascertaining the intention of a testator, to first supplement the will and then look for his intention as indicated by the will thus supplemented. It is far easier to find the intention by this method than it is to find authority in the law for pursuing this course. I think the first codicil of the will fails, by reason of its uncertainty and for the reason that no one designated in this codicil as taker survived the testator, and he, therefore, died intestate as to this portion of his estate, and the same must go to his wife as his sole heir.